MOSER, P.J.
(dissenting). The trial court and the majority misread the plain language of sec. 880.33(2)(a)l., Stats., which states in part: "The proposed ward, attorney or guardian ad litem shall have the right to present and cross-examine witnesses, including the physician or psychologist reporting to the court under sub. (1)." (Emphasis added.) Also, the majority incorrectly qualified a person who is a court liaison worker for the community services division of Milwaukee county as an expert under sec. 907.02, Stats., stating in footnote 4 that the liaison worker is qualified to determine whether R.S. is incompetent and in need of a guardian over her property.
This writer is of the opinion that "no significant deprivation of liberty can be justified without a prior hearing"1 determining whether personal or property rights are in issue. The guardian statute involved here affords the required procedural safeguards for such a hearing.2 Procedural due process applies only to the deprivation of liberty and property encompassed by the due process clause of the fourteenth amendment and where these protected interests are implicated, some kind of *718prior hearing is required.3 "[A] governmental decision resulting in the loss of an important liberty interest [such as property] violates due process if the decision is not supported by any evidence."4
Matthew Hale, chief justice of the king's bench of England, the mother country of the common law, explained the value of cross-examination in 1713 by writing:
That by this course of personal and open examination, there is opportunity for all persons concerned, viz. the judge, or any of the jury, or parties, or their counsel or attorneys, to propound occasional questions, which beats and bolts out the truth much better than when the witness only delivers a formal series of his knowledge without being interrogated; and on the other side, preparatory limited, and formal interrogatories in writing, preclude this way of occasional interrogations, and the best method of searching and sifting out the truth is choked and suppressed.5
The above comports with two hundred years of American common-law jurisprudence in which judges and lawyers have regarded cross-examination as a right and "as an essential safeguard of the accuracy and completeness of testimony."6 At the conclusion of the direct *719examination the witness may be cross-examined by other parties, with the purpose in mind to discredit the direct examination and for impeachment.7 "Cross-examination is a matter of absolute right of the highest value, lying at the base of our judicial system."8 Wigmore states that confrontation is merely another term for the test of cross-examination.9 Our state supreme court states the proposition succinctly. "It is fundamental that a party has a right to cross-examine another party who is adverse to him."10 One paragraph later, the court states: "It is equally fundamental that a party has the right to cross-examine witnesses who testify against him."11 The federal rule limits the scope of cross-examination to that brought out in direct examination.12 Only nine states have adopted the federal rule.13 Wisconsin has rejected the federal rule and adopted the wide open rule of cross-examination.14 Both rules allow for some judicial discretion in either expanding the harshness of the former or limiting the expansion of the latter.
*720The meaning of a statute is a question of law which appellate courts resolve without deference to a trial court decision.15 Statutory construction rules require that all courts give effect to the intent of the legislation by first looking to the language of the statute and if its meaning is plain, to look no further16 for to do so is impermissible.17
Complementing the plain language statutory construction is that common-law "words of art" such as the term cross-examination, as Justice Frankfurter stated years ago, "brings the old soil with it."18 Justice Holmes put it pithily in his decision for the court by stating "The law uses familiar legal expressions in their familiar legal sense, . . .."19 "The interpretation of well-defined words and phrases in the common law carries over to statutes dealing with the same or similar subject matter."20
I agree with the majority's conclusion that the statute is clear and that the court must employ the plain meaning of the language in its statutory construction. I disagree with the majority's conclusion that the phrase "to present and cross-examine witnesses, including the *721physician or psychologist reporting to the court under sub. (1)" means that R.S. has the burden to bring the reporting physician or psychologist to the trial court because cross-examination of a witness is more than just the opportunity to interrogate witnesses by leading questions. It is the fundamental right of any litigant in any common-law court to interrogate adverse witnesses. R.S.'s due process rights were not protected when she was refused the right to cross-examine a psychologist whose claimed report was used to deprive her of her liberty interest in control over her own property.
The means/end approach that the trial court and the majority employed to undermine the statutory significance of the legal word of art, cross-examination, rejects two hundred years of American and at least three hundred years of English common-law meaning to those words which allow for impeachment and confrontation. That position also undermines, if not destroys, any teaching of the seminal rulings of Lessard v. Schmidt,21 which totally dismantled preexisting mental health trial procedures and practices in Wisconsin and most other states. Finally, the holding of the trial court and the majority deprives R.S. of her liberty interest in control of her property without due process, because they accepted the psychologist's letterhead as sufficiently authenticated and trustworthy. The majority affirmed the trial court's decision to receive into evidence Dr. Claditis' written report that was filed with the court in lieu of his live testimony. I dissent from this part of the decision because the report was not properly authenticated. The majority made its authentication determination under sec. 909.015, Stats., using the following statu*722tory examples of authentication in conformity with sec. 909.01, Stats:
(1) Testimony of Witness With Knowledge. Testimony of a witness with knowledge that a matter is what it is claimed to be.
(4) Distinctive Characteristics and the Like. Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances.
(7) Public Records or Reports. Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a pm-ported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.
The majority holds that the report was properly authenticated since " [t]he court liaison worker testified that she asked Dr. Claditis to examine R.S., and that his report was on file with the court, pursuant to sec. 880.33(1), Stats." The majority concludes that this testimony and the fact of filing authenticated the report under sec. 909.015(7), Stats. The majority glossed over the applicability of sec. 909.015(1) in this case. The fact that the liaison worker asked Dr. Claditis to examine R.S. hardly provided her "with knowledge that [the report] is what it is claimed to be."
In footnote 8 of the majority's opinion, the majority denied the applicability of Rule 908.03(8), the public records and reports exception to the hearsay rule, while affirming the trial court's decision to admit the doctor's report into evidence without providing its reasoning. *723Since the doctor's report does not constitute a report of a public office or agency under chapter 908, the hearsay rules, it likewise fails to constitute a public record or report under chapter 909, the authentication rules. The mere fact that the report was filed with the court under sec. 880.33(1), Stats., does not create a public record or report for authentication purposes under sec. 909.015(7), Stats.
Section 51.30(5), Stats., establishes that the information in court records of a minor or an adult adjudged incompetent under chapter 880 is "confidential information," and therefore, it is not a public record.22 Subsection (3) of sec. 51.30 provides that, ”[t]he files and records of the court proceedings under this chapter shall be closed . . .." (Emphasis added.)
In a 1979 Attorney General Opinion discussing the meaning of sec. 51.30, Stats., in response to a question *724on the confidential reports of minors, the attorney general stated that "Section 51.30, Stats., encourages persons with disabilities, such as alcoholism, to seek treatment without fear of public disclosure.23 In State v. Taylor, the court of appeals determined that one's records under sec. 51.30 are confidential.24 Even though sec. 51.30(4)(b)4 empowers a court to order the release of records when no legal impediment to their release exists, this provision further provides "a vehicle to test the question of confidentiality attaching to medical records [or reports] should one exist . . .."25 In this case, since the trial court failed to provide a lawful order for the release of R.S.' medical report by Dr. Claditis, the report remains confidential and not a public report. Thus, I would hold that the report was not properly authenticated.
Finally, the fact that the report appeared on letterhead with Dr. Claditis' handwritten signature hardly constitutes distinctive characteristics under sec. 909.015(4), Stats., providing overwhelming evidence that Dr. Claditis' report is what it purports to be for authentication purposes. I would reverse the trial court and remand this matter requiring the county to prove by witnesses' direct testimony, subject to cross-examination for impeachment, as to whether R.S. is mentally ill to the point that she cannot control her own property.
I also take issue with the majority's statement in footnote 4 that the liaison worker was qualified as an expert through experience. The record also fails to sup*725port the majority's holding that the liaison worker relied on Dr. Claditis' report in making her conclusion that R.S. needed guardianship. I would agree that this liaison worker was qualified, due to her handling hundreds of guardianship applications, to be an expert in collating and preparing the necessary documents for a guardianship proceeding to be an expert in that work.26 I further recognize that a lay person has a limited capacity to testify concerning the mental capacity of another concerning observations of that person's conduct, actions, manners, expressions and conversations.27
I part company with the majority opinion's conclusion that there is proof that the court liaison worker qualifies as an expert as to whether R.S. is suffering from either muscular dystrophy or multiple sclerosis because the worker on cross-examination stated "I guess that she has muscular dystrophy." The record also reflects that on direct examination the worker made no personal conclusion that R.S. was suffering from chronic schizophrenia, rather her testimony is that "she has a diagnosis of chronic schizophrenia." These statements are irrelevant because they require expert testimony and they were properly challenged in the trial court. "The basic rules governing the scope of admissible expert testimony are well defined. Testimony which concerns fact or opinion which is not within the realm of ordinary experience of mankind, and which requires special learning, study, skill or experience is reserved for the expert."28 Receipt of expert testimony is a matter of trial court discretion, *726and is received in evidence if it assists the trier of fact and if the person testifying is qualified in the field in which the testimony is being elicited.29 Qualified medical experts can testify concerning the conditions about human illness drawn from medical records and reports of others.30
Whether one suffers from muscular dystrophy or multiple sclerosis, and/or chronic schizophrenia, is not within the common knowledge of lay persons. Each of these subjects require expert medical testimony. There is not a scintilla of evidence in this record that the court liaison worker is such an expert. This is particularly evident in the liaison worker's testimony concerning R.S.'s claim suffering from chronic schizophrenia because her testimony is "she has a diagnosis of chronic schizophrenia." The worker carefully, and I might add properly, separates herself from being the person making that particular diagnosis. I would reject the court liaison worker's testimony on these subjects that require direct testimony of a medical expert such as a psychiatrist and/ or a psychologist.

 Lessard v. Schmidt, 349 F. Supp. 1078, 1091 (E.D. Wis. 1972).


 See Sec. 880.33, Stats; Lessard, 349 F. Supp. at 1092-93.


 The Board of Regents v. Roth, 408 U.S. 564, 569-71 (1972).


 Superintendent, Massachusetts Correctional Inst. v. Hill, 472 U.S. 445, 455 (1985).


 Hale, The History and Analysis of the Common Law of England 258 (spec. ed. 1987).


 C. McCormick, Evidence sec. 19 (3d ed. 1984); C. Wright, Federal Practice & Procedure (Federal Rules of Criminal Procedure) sec. 416 (2d ed. 1982); Davis v. Alaska, 415 U.S. 308, 315-16 (1974); Chambers v. Mississippi, 410 U.S. 284, 294-95 (1973); Douglas v. Alabama, 380 U.S. 415, 418-20 (1965).


 4 S. Gard, Jones on Evidence sec. 25:1 at 105-06 (6th ed. 1972).


 Id. at 106.


 5 J. Wigmore, Evidence sec. 1365 (Chadbourn rev. ed. 1974).


 Neider v. Spoehr, 41 Wis. 2d 610, 617, 165 N.W.2d 171, 175 (1969).


 Id. (citing Illinois Steel Co. v. Jeka, 123 Wis. 419, 429, 101 N.W. 399, 403 [1905]).


 See Federal Rule of Evidence sec. 611(b); 2 G. Joseph & S. Saltzburg, Evidence in America, The Federal Rules in the States sec. 45.1 (1987).


 2 G. Joseph and S. Saltzburg, Evidence in America, The Federal Rules in the States secs. 45.2 and 45.4.


 See sec. 906.11(2), Stats; Boller v. Cofrances, 42 Wis. 2d 170, 184, 166 N.W.2d 129, 135 (1969); Proposed Wisconsin Rules of Evidence, 56 Marq. L. Rev. 155, 300-02 (1972).


 State ex rel. McCaffrey v. Shanks, 124 Wis. 2d 216, 234, 369 N.W.2d 743, 753 (Ct. App. 1985).


 Marshall- Wisconsin Co. v. Juneau Square Corp., 139 Wis. 2d 112, 133, 406 N.W.2d 764, 772 (1987).


 County of Walworth v. Spalding, 111 Wis. 2d 19, 24, 329 N.W.2d 925, 927 (1983).


 Frankfurter, Some Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527, 537 (1947) reprinted in R. Berring, Great American Law Reviews 483-502 (spec. ed. 1984).


 Henry v. United States, 251 U.S. 393, 395 (1920).


 2A N. Singer, Sutherland Statutory Construction sec. 50.03 (Sands 4th ed. 1984); Berry v. State, 87 Wis. 85, 88, 273 N.W.2d 376, 378 (Ct. App. 1978).


 See supra notes 1&2 and accompanying text.


 The pertinent parts of sec. 51.30(5), Stats., are as follows:
(5) Minors and Incompetents, (a) Consent for release of information. The parent, guardian, or person in the place of a parent of a minor or the guardian of an adult adjudged incompetent under ch. 880 may consent to the release of confidential information in court or treatment records. A minor who is aged 14 or more may consent to the release of confidential information in court or treatment records without the consent of the minor's parent, guardian or person in the place of a parent. Consent under this paragraph must conform to the requirements of sub. (2).
(b) Access to information. 1. The guardian of an individual who is adjudged incompetent under ch. 880 shall have access to the individual's court and treatment records at all times. The parent, guardian or person in the place of a parent of a developmentally disabled minor shall have access to the minor's court and treatment records at all times except in the case of a minor aged 14 or older who files a written objection to such access with the custodian of the records. The parent, guardian or person in the place of a parent of other minors shall have the same rights of access as provided to subject individuals under this section.


 68 Op. Att'y Gen. 342, 346 (1979).


 142 Wis. 2d 36, 39-41, 417 N.W.2d 192, 193-94 (Ct. App. 1987). In this case, however, Taylor lost the confidentiality of his treatment records under sec. 51.30(4) (a), Stats., when he entered a plea of not guilty by reason of mental disease or defect. Id.


 Id. at 42, 417 N.W.2d at 194.


 See sec. 907.02, Stats; Netzel v. State Sand & Gravel Co., 51 Wis. 2d 1, 7-8, 186 N.W.2d 258, 262 (1971).


 See sec. 907.01, Stats; Simpson v. State, 62 Wis. 2d 605, 609, 215 N.W.2d 435, 437 (1974).


 Holz, A Survey of Rules Governing Medical Proof in Wisconsin-1970, 1970 Wis. L. Rev. 989, 1004 (1970).


 Kerkman v. Hintz, 142 Wis. 2d 404, 422-23, 418 N.W.2d 795, 803 (1988).


 See secs. 907.03 and 907.05, Stats; Milbauer v. Transport Employes' Mut. Benefit Soc'y., 56 Wis. 2d 860, 865-66, 203 N.W.2d 135, 138-39 (1973); State v. Mann, 135 Wis. 2d 420, 427-28, 400 N.W.2d 489, 492 (Ct. App. 1986).